NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                         2008-1201

    NINESTAR TECHNOLOGY CO., LTD., NINESTAR TECHNOLOGY COMPANY, LTD.,
                             TOWN SKY, INC.,

                                                     Appellants,

                                             and

                                DATAPRODUCTS USA, LLC,

                                                     Appellant,

                                             v.

                          INTERNATIONAL TRADE COMMISSION,

                                                     Appellee,

                                            and

           EPSON PORTLAND INC., EPSON AMERICA, INC., AND SEIKO EPSON
                                 CORPORATION,

                                                     Intervenors.

       Edward F. O’Connor, The Eclipse Group LLP, of Irvine, California, argued for all
appellants.

       Wayne W. Herrington, Assistant General Counsel, Office of the General Counsel, United
States International Trade Commission, of Washington, DC, argued for appellee. With him on
the brief were James M. Lyons, General Counsel, and Michael K. Haldenstein, Attorney.

       Harold A. Barza, Quinn Emanuel Urquhart Oliver & Hedges, LLP, of Los Angeles,
California, argued for intervenors. With him on the brief were Tigran Guledjian and Aaron B.
Craig; and Sanford I. Weisburst, of New York, New York. Of counsel on the brief were Louis S.
Mastriani and Michael L. Doane, Adduci, Mastriani, & Schaumberg L.L.P., of Washington, DC.

Appealed from: United States International Trade Commission
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2008-1201

NINESTAR TECHNOLOGY CO., LTD., NINESTAR TECHNOLOGY COMPANY, LTD.,
                         TOWN SKY, INC.,

                                                     Appellants,

                                        and

                           DATAPRODUCTS USA, LLC,

                                                     Appellant,

                                         v.

                     INTERNATIONAL TRADE COMMISSION,

                                                     Appellee,

                                        and

      EPSON PORTLAND INC., EPSON AMERICA, INC., AND SEIKO EPSON
                            CORPORATION,

                                                     Intervenors.

                                  Judgment
ON APPEAL from the       United States International Trade Commission

in CASE NO(S).           337-TA-565

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, SCHALL and PROST, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT


DATED January 13, 2009                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk